Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 3/30/21.
	Claims 1, 4-7, 10-15, and 18-20 are pending.
Drawings
The drawings were received on 3/30/21.  These drawings are approved.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim(s) 1, 5-7, 11-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirwani et al., Pub. No. US 2020/0137623, (“Nirwani”), newly cited in view of Kim, Pub. No. US 2020/0359449, (“Kim”).
Independent Claims
	Regarding independent claim 1, Nirwani teaches the claimed limitations “A system (Fig. 1, UE1 110, see also Fig. 6) comprising: 
one or more processors (Fig. 6, CPU 604E); 
a memory (Fig. 6, memory 604G); and 
one or more components (code in memory 604G) stored in the memory and executable by the one or more processors to perform operations comprising: 
identifying first data (e.g., message data, see below) of an application (message app) executing on a device (UE1 110) to transmit according to a Quality of Service (QoS) specification, wherein the QoS specification indicates a guaranteed bitrate and a first service latency, (see Fig. 1 and paragraph nos. 0014, 0015, 0019, and 0020 which teach that a UE1 110 sends non-voice data such as message data, location data, etc. as VoLTE ; 
wherein the QoS specification is associated with a Voice-over-long- term-evolution (VoLTE) standard or a Video-over-long-term-evolution (ViLTE) standard, (see paragraph no. 0014 for a VoLTE standard) and 
wherein the first data is output by the application in a first format that does not conform to the QoS specification (the message data, supra, is interpreted as being output by the message app in a non-VoLTE packet format and hence, this limitation appears to be inherent in Nirwani; however, see below regarding Kim);
generating second data by converting the first data from the first format to a second format that conforms to the QoS specification (see in particular paragraph no. 0019 which teaches that the message data is sent over the VoLTE channel; hence, a format conversion from the message data format to a VoLTE packet format must be inherent; the “QoS” limitation is inherent, see above); and 
transmitting the second data from the device to a telecommunications network (see Fig. 1 which shows UE1 110 transmits RTP Packets application data (e.g., message data) at step 138 to UE2 118, see paragraph no. 0019), wherein the second data provides an indication to one or more computing devices of the telecommunications network to convert the second data from the second format to the first format” (this last wherein clause limitations are interpreted as nothing more than an intended use or purpose and as such, are not given any patentable weight, see MPEP 2103, section IC, entitled “Review the Claims”).
Nirwani does not appear to explicitly teach the limitations “wherein the first data is output by the application in a first format that does not conform to the QoS specification” as recited in claim 1.
Kim teaches in Fig. 6 and its respective written description that a non-VoLTE app, such as a video upload app, photo upload app, and a web browser app, outputs data in its native format (application/payload 6-05) prior to a compressed data operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Nirwani by incorporating the teachings of Kim to enable non-VoLTE applications to exist separately on a UE such that these non-VoLTE applications can transmit data without using a VoLTE channel when the VoLTE channel is not available in the network.  Therefore, this would increase the reliability of the UE thus improving the user quality of experience.
indicated by a UDC header, and thus the reception node may also determine whether UDC compression is applied, by identifying the UDC header”; see also Fig. 5 and paragraph nos. 0143 and 0148.  Hence, Kim effectively teaches what Nirwani lacks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Nirwani and Kim by incorporating the additional teachings of Kim to ensure interoperability of UEs in a cellular network by enabling the receiving UE to decode the non-voice data encapsulated in a VoLTE packet such that the non-voice data can be processed by the receiving UE.  This improves the likelihood that this particular technology will be standardized and adopted by the cellular network industry.
Regarding independent claims 7 and 15, these independent claims are corresponding method and computer readable medium claims of the apparatus claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 15, see Fig. 6, memory 604G for a “computer-readable media.”
Dependent Claims
	Regarding claims 5, 11, and 19, Nirwani does not teach but Kim teaches “including an identifier in one or more packets of the second data to provide the indication to the one or more computing devices of the telecommunications network to convert the second data from the second format to the first format” (UDC header 6-25 of Fig. 6, see paragraph no. 0161) as recited in claim 5 and similarly recited in claims 11 and 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Nirwani and Kim by incorporating the additional teachings of Kim to ensure interoperability of UEs in a cellular network by enabling the receiving UE to decode the non-voice data encapsulated in a VoLTE packet such that the non-voice data can be processed by the receiving UE.  This improves the likelihood that this particular technology will be standardized and adopted by the cellular network industry.
	Regarding claims 6, 12, and 20, Nirwani teaches these limitations since it teaches formatting the non-voice data such as message data into VoLTE packets, see paragraph no. 0019.  Alternatively, Kim also teaches “wherein generating the second data comprises formatting packets of the first data to correspond to a packet format 
	Regarding claim 13, Nirwani does not teach but Kim teaches “wherein the indication to convert the second data from the second format to the first format causes one or more computing devices of the telecommunications network to convert the data from the second format to the first format” (see paragraph nos. 0148 and 0161 which disclose that the reception node or base station uses the UDC header to decompress the compressed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Nirwani and Kim by incorporating the additional teachings of Kim to ensure interoperability of UEs in a cellular network by enabling the receiving UE to decode the non-voice data encapsulated in a VoLTE packet such that the non-voice data can be processed by the receiving UE.  This improves the likelihood that this particular technology will be standardized and adopted by the cellular network industry.
	Regarding claim 14, Nirwani does not teach but Kim teaches “wherein the indication to convert the second data from the second format to the first format causes one or more computing devices of the telecommunications network located at one or more nodes (base station) within an access network associated with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Nirwani and Kim by incorporating the additional teachings of Kim to ensure interoperability of UEs in a cellular network by enabling the receiving UE to decode the non-voice data encapsulated in a VoLTE packet such that the non-voice data can be processed by the receiving UE.  This improves the likelihood that this particular technology will be standardized and adopted by the cellular network industry.
Claims 4, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirwani and Kim as applied to claims 1, 7, 15 above and further in view of Khandelwal, Pub. No. US 2010/0284284, (“Khandelwal”).
Regarding claims 4, 10, and 18, Nirwani and Kim do not teach but Khandelwal teaches “wherein a type of the first data of the application is associated with a different QoS specification for transmission that has one or more of a non-guaranteed bitrate or a second service latency that is longer than the first service latency” (an access terminal uses VoIP standard to make voice calls, see paragraph no. 0019, and this VoIP standard is associated with a different QoS specification than the VoLTE specification; the VoIP 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Nirwani and Kim by incorporating the teachings of Khandelwal since this is considered nothing more than an alternative means of transmitting the data via the well known VoIP standard without producing any unexpected results and as such is deemed well within the skill of one of ordinary skill in the art.  Moreover, this modification would allow the system to provide an improved congestion control of the network by allowing some data to be transmitted over the VoIP path when the VoLTE path is congested with traffic.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The drawing objections and the 112(b) rejections have been withdrawn in view of applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414